Title: From Thomas Jefferson to Thomas Eston Randolph, 19 October 1807
From: Jefferson, Thomas
To: Randolph, Thomas Eston


                        
                            Dear Sir
                            
                            Washington Oct. 19. 07.
                        
                        When I settled here with mr Shoemaker, I told him you had informed me you had an order on me from him, of
                            which however I was not in possession, and would therefore, pay the balance found due from me (60. some odd dollars)
                            either to him or to you. he said I might pay it to him and he would settle it with you on his return, & I did so. I
                            intended to have informed you of this the last post, but in the multiplicity of business it escaped me. present me
                            affectionately to mrs Randolph, and accept assurances of my great friendship & respect.
                        
                            Th: Jefferson
                            
                        
                    